Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present invention is LIANG et al. (U.S. Patent Application Publication No. 2021/0119533).  LIANG et al. discloses a DC-DC converter with current loop gain includes a second sensing unit sensing the output voltage of the system, the second sensing unit is configured to generate a second sense signal based on a difference between a reference voltage and a feedback voltage.  LIANG et al. fails to show or suggest the limitations of a slope-regulation-loop including a slope-detector coupled between the output and the switching-circuit to detect a slope of a voltage transition between a first voltage on the output and a second voltage, wherein the slope-detector is configured to generate a signal to the switching- circuit when a detected slope of the voltage transition exceeds a predetermined maximum slope to intermittently interrupt the voltage transition to limit the slope of the voltage transition to less than or equal to the predetermined maximum slope.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TAN T. NGUYEN/Primary Examiner, Art Unit 2827